      Case 5:19-cv-01842-LSC-JHE Document 8 Filed 05/18/20 Page 1 of 2                      FILED
                                                                                   2020 May-18 PM 03:52
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JONATHAN TYRONE TIBBS,                     )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 5:19-cv-01842-LSC-JHE
                                           )
KEVIN TURNER, et al.,                      )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION

      On February 28, 2020, the magistrate judge entered a Report and

Recommendation, (doc. 7), recommending that the petition for writ of habeas corpus

be dismissed without prejudice. The court has received no objections.

      The court has considered the entire file in this action, together with the report

and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved.

      Accordingly, the court hereby ADOPTS and APPROVES the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED. A separate

Order will be entered.
Case 5:19-cv-01842-LSC-JHE Document 8 Filed 05/18/20 Page 2 of 2



DONE and ORDERED on May 18, 2020.




                                _____________________________
                                       L. Scott Coogler
                                 United States District Judge
                                                                   160704




                                  2
